Citation Nr: 0924140	
Decision Date: 06/26/09    Archive Date: 07/01/09	

DOCKET NO.  07-40 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for postoperative posterior 
subcapsular cataracts, to include as a result of exposure to 
ionizing radiation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1948 to 
July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  A motion for an advance upon the 
Board's docket was granted in June 2009.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Bilateral subcapsular cataracts were first diagnosed 
around 1991, some 30 years after the Veteran was separated 
from service, at a time when the Veteran was 60 years of age, 
and a preponderance of the competent medical and scientific 
evidence on file is against the Veteran's claim that his 
cataracts are attributable to his documented exposure to 
radiation during service or to his personal observation of a 
nuclear detonation some miles away, or that they are 
otherwise causally related to any incident, injury or disease 
of active military service.  


CONCLUSION OF LAW

Bilateral postoperative posterior subcapsular cataracts were 
not incurred or aggravated in active military service and are 
not secondary to radiation or bright light exposure during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  This 
claim was initially denied by the RO, following a radiation 
dose estimate, in July 1995.  After it was decided that dose 
estimates during this period had been underestimated, a 
reevaluation and new dose estimate was undertaken by VA in 
2003.  The Veteran's input in all essential elements of his 
documented exposure to radiation in Operation GREENHOUSE in 
1951 was sought and considered.  The Veteran was provided 
multiple formal VCAA notices during the pendency of this 
appeal.  All aspects of this claim were initially evaluated 
on the basis of exposure to ionizing radiation, but in 
March 2008, the Veteran offered an alternative theory that 
his cataracts may have arisen as a result of his direct 
observation of a nuclear detonation from some miles away, and 
the RO immediately provided the Veteran with another formal 
VCAA notice with respect to the evidence necessary to 
substantiate his claim under this alternative theory.  It is 
certainly clear that the Veteran has been carefully advised 
of the evidence necessary to substantiate his claim under all 
possible theories, the evidence he is responsible to submit, 
the evidence VA would collect on his behalf, the systematic 
steps involved in obtaining accurate radiation dose estimates 
and clinical opinions based upon those estimates, and he has 
been advised to submit any relevant evidence in his 
possession.  The notice requirements of the VCAA are 
satisfied in this appeal.  

The service medical and personnel records and records of 
early VA and private treatment were already on file.  All 
known available records of current and ongoing treatment have 
been added to the claims folder during the lengthy pendency 
of this appeal.  All elements of the regulatory dose estimate 
process and clinical opinions associated therewith have been 
included in the claims folder.  All known available evidence 
has been collected.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified diseases 
if they are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for disease claimed to be attributable to 
exposure to ionizing radiation during service can be 
established in three ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or otherwise directly causally attributable 
to incidents of service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 
(Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) include a list of 
cancers, but does not include cataracts of the eye.  If the 
Veteran does qualify as a "radiation-exposed veteran" but 
does not suffer from one of the presumptive diseases listed, 
the Veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311 if he suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
during service.  Under 38 C.F.R. § 3.311, radiogenic diseases 
include posterior subcapsular cataracts, among others.  

Under the special development procedures in Section 3.311(a), 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  All records obtained will be forwarded to the VA 
Undersecretary for Health, who will be responsible for 
preparation of a dose estimate, based upon available 
methodologies.  38 C.F.R. § 3.311.  

In this case, a previous dose estimate in accordance with the 
governing laws and regulations was provided and the Veteran's 
claim for service connection for subcapsular cataracts was 
denied initially in July 1995.  However, after the 
methodology for providing dose estimates during this period 
was questioned, an updated methodology for providing dose 
estimates was created, and the Veteran's previously-denied 
claim was again developed for a dose estimate using the 
updated methodology commencing in 2003.  After the conclusion 
of this dose estimate, the Veteran's claim was again denied 
in May 2006, and the Veteran appealed.  

Analysis:  Following the decision to review and reconstruct 
under new methodology the Veteran's previous radiation dose 
estimate, he was provided the very detailed background 
information previously known regarding the facts and 
circumstances surrounding his exposure.  This included all 
available known details regarding the Veteran's presence on 
Enewetak Island during part of Operation GREENHOUSE from 
February to May 1951.  He was informed that he was 14 miles 
away from the blast location, in a trench at the time of the 
explosion, that he was told to cover his eyes and count for 
awhile, and then to look.  The Veteran was provided this 
detailed factual background and he concurred with it with one 
minor addition that he had assisted in some painting duties 
during the period in question.  

In March 2006, the Defenses Threat Reduction Agency (DTRA) 
wrote that the Veteran was a confirmed participant of 
Operation GREENHOUSE and, based upon all known available 
detailed facts regarding his participation and exposure on 
Enewetak Island, concluded that the mean total external gamma 
dose was .6 rem, the upper bound gamma dose was 1.7 rem, that 
mean eye lens dose beta plus gamma was 1.1 rem, with upper 
bound eye lens dose of 3.3 rem.  

This information was then provided to the VA Chief of Public 
Health and Environmental Hazards officer who reviewed the 
DTRA dose estimate and provided a clinical opinion in 
April 2006.  This VA officer wrote that the Interactive Radio 
Epidemiological Program (IREP) of the National Institute of 
Occupational Safety and Health (NIOSH) did not include 
cataracts.  He wrote that according to information in the 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BIER-V), 1990, page 363, the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60 to 150 rads while the threshold for 
persons treated with X-rays to the eye was about 200 to 500 
rads.  Studies of emergency and recovery workers following 
the Chernobyl accident suggested the possibility that 
radiation does as low as 25 rads might cause cataracts.  In 
light of the Veteran's more recently reformulated DTRA 
radiation dose estimate and these other clinical studies, the 
VA Chief Public Health and Environmental Hazards officer 
wrote that it was unlikely that the Veteran's posterior 
subcapsular cataracts could be attributed to exposure 
ionizing radiation during service.  

This information was then provided to the director of the VA 
Compensation and Pension Service who concurred with all 
previous findings and wrote that there was no reasonable 
possibility that the Veteran's posterior subcapsular 
cataracts resulted from radiation exposure during service.  

In advancing his appeal, the Veteran submitted copies of the 
operative reports of both right and left cataract extraction 
and intraocular lens implantation performed in 1999 and 2001 
respectively.  The operative report for the right eye 
surgical procedure classified the Veteran's right eye 
cataract as a "senile cataract."  

After being notified that his claim had again been denied in 
May 2006 and subsequently provided a detailed Statement of 
the Case which outlined all of the known facts as well as the 
governing laws and regulations, the Veteran provided a 
statement of argument in March 2008 in which, for the first 
time, he argued that a doctor had told him that it was 
possible that his cataracts were attributable to his direct 
observation of the bright light of the atomic detonation 
which he observed in 1951, as opposed to any direct radiation 
exposure resulting from this detonation.  However, he did not 
submit any competent medical evidence or opinion supporting 
this statement.  

Upon careful review of all of the evidence and argument on 
file, the Board concludes that a clear preponderance of the 
evidence is against the Veteran's claim for service 
connection for his bilateral postoperative posterior 
subcapsular cataracts.  First, there is certainly no evidence 
on file which shows that the Veteran sustained any direct 
injury to his eyes during service or that he developed 
cataracts during service.  Cataracts were first diagnosed for 
the Veteran in or around 1991, at a time when he was some 60 
years of age, and some 30 years after he was separated from 
active military duty.  There is no evidence to support an 
award of service connection on a direct incurrence theory.  

Next, although the Veteran is shown to be a radiation-exposed 
Veteran from his documented participation in Operation 
GREENHOUSE in the Pacific in 1951, the Veteran's bilateral 
posterior subcapsular cataracts are not a disease which are 
presumed by law to be attributable to radiation exposure.  
That list of diseases at 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) include leukemia and various forms of other 
cancer, but not cataracts.  

However, because the Veteran did qualify as a radiation-
exposed Veteran through his documented participation in 
Operation GREENHOUSE, his case was procedurally referred for 
development of a radiation dose estimate.  Under 38 C.F.R. 
§ 3.311, the list of radiogenic diseases does include 
posterior subcapsular cataracts.  However, under both the now 
superseded methodology for dose estimates, and the updated 
and currently applicable methodology, the dose estimates 
provided by DTRA were not considered sufficiently high to 
have played any causal part in the Veteran's development of 
cataracts years after service separation.  

The Board finds that the Veteran was properly provided a 
procedurally correct reconstituted radiation dose estimate by 
DTRA, which included the Veteran's own input into the actual 
facts and circumstances of his performance of military duties 
on Enewetak Island at the time of a nuclear detonation in 
1951.  Both the Chief Public Health and Environmental Hazards 
officer for VA and the Director of the VA Compensation and 
Pension Service concluded that the Veteran's best estimated 
radiation exposure was too low to have played any part in the 
development of cataracts during his later life.  

At no time during the pendency of this appeal, has the 
Veteran submitted any scientific or objective medical 
evidence or opinion supporting a claim that his bilateral 
cataracts were in fact attributable to radiation exposure 
during service.  The Board notes that right eye cataracts 
surgically removed in 1999 were clinically referred to by the 
private surgeon as "senile cataracts."  At the time of that 
operation, the Veteran was 68 years old.  

Finally, although the adjudication under the newer 
methodology of dose estimates was commenced in 2003, the 
Veteran wrote in 2008 that he had been told that the flash of 
bright light from the nuclear detonation could have caused 
his cataracts.  Although the Veteran was immediately provided 
with an additional VCAA notice which informed him of the 
evidence necessary to substantiate a claim, including the 
need to submit competent clinical evidence or opinions 
supporting any lay statements, the Veteran did not provide 
any competent clinical evidence or opinion supporting or 
corroborating his written statement as to what he had been 
told in the past by a physician.  The US Court of Appeals for 
Veterans Claims has held that a layman's account of what a 
doctor purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical evidence."  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran's claim for 
service connection for postoperative bilateral posterior 
subcapsular cataracts must be denied under all available 
theories of entitlement.  





ORDER

Entitlement to service connection for bilateral postoperative 
posterior subcapsular cataracts, including as due to exposure 
to ionizing radiation, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


